Exhibit 10.4

Konek2CARD OUTSOURCING PILOT AGREEMENT
(Formerly Mobile Financial Services)

KNOW ALL MEN BY THESE PRESENTS:

This Agreement made and entered into by and among:

CARD BANK, INC.

(A Microfinance-Oriented Rural Bank), a corporation duly
organized and existing under and by virtue of the laws of the Republic of the
Philippines with principal place of business at 20 M. L. Quezon St., City
Subdivision, San Pablo City, Laguna, the duly registered owner of the business
name, herein represented by its President and CEO, DOLORES M. TORRES,
duly authorized for the purpose, and hereinafter referred to as "CARD Bank";



- and -

CARD MRI INFORMATION TECHNOLOGY, INC.

, a corporation duly
organized and existing under and by virtue of the laws of the Republic of the
Philippines with address at 20 M. L. Quezon St., City Subdivision, San Pablo
City, Laguna, represented in this act by its President, EDGAR V. CAUYAN,
duly authorized for the purpose, and hereinafter referred to as "CMIT";



- and -

TELUPAY (PHILIPPINES) INC.

, a corporation duly organized and existing
under Philippine laws, with principal office located at 6th Floor Kings Court,
Building 2, 2129 Don Chino Roces Avenue corner Dela Rosa Street, Makati City
1230, Philippines, herein represented by its President and CEO, Rosarito D.
Carrillo, hereinafter referred to as "TELUPAY";



(CARD BANK, CMIT and TELUPAY may hereinafter be referred to collectively as
"Parties")

WITNESSETH:

WHEREAS, CARD Bank

is a banking corporation primarily engaged in the business of providing
microfinance loans and deposit services to its customers through its branches,
Micro-Banking Offices (MBOs) in various locations nationwide;



WHEREAS, CMIT

is an information technology corporation that provides project management,
technical consultancy, solutions development and implementation services to
microfinance, micro-insurance, and other related service organizations;



WHEREAS, TELUPAY

is a Service Provider engaged in the business of developing mobile application
platforms and/or software for the provision of mobile phone banking services and
has offered the use of its existing mobile application platform and/or software
for mobile banking service requirements (the "TelUPay Services");





--------------------------------------------------------------------------------



- 2 -

 

WHEREAS, CARD

Bank is engaging into a project to utilize mobile application to enable mobile
financial transactions and is requiring technology solutions that can integrate
with its existing banking systems;



WHEREAS, CMIT

has represented that it has the capability to provide such integrated solutions
by engaging its Project Management Office to handle the technical aspects of the
project and to implement technology solutions based on CARD Bank's business
requirements;



WHEREAS, CARD Bank

has agreed, in principle, to utilize the TelUPay Services for its commercial
operations subject, however, to the CARD Bank and CMIT assessment of the
acceptability of the TelUPay Services in terms of capability, reliability,
usability, security, viability, scalability, performance, install-ability,
compatibility and overall requirements of CARD Bank and its; system for a Mobile
Financial System (MFS);



WHEREAS, TELUPAY

has agreed to provide, and CARD Bank and CMIT has agreed to avail of the TelUPay
Services, for a trial period to enable CARD Bank and CMIT to assess the
acceptability of the TelUPay Services subject to and under the terms and
conditions set forth herein;



WHEREAS, the Parties

desire to enter into this Agreement to memorialize their respective
responsibilities for implementing, conducting and monitoring the Pilot Program
and to establish objective criteria for determining its success;



NOW, THEREFORE

, in consideration of the premises and the terms and conditions set forth
herein, the Parties hereto agree as follows:



1.        Objectives of the Pilot Program. The Pilot Program will establish the
Mobile Financial Services link between CARD Bank CASA and the Pilot Providers,
enabling CARD BANK and CMIT to evaluate the viability and compatibility of
Ebanker Group of System, MFS Middleware (Socket, Agent, Listener and SMS
Central) and TelUPay system.

2.        Scope of Services.

i.        TelUPay

TEIUPAY

shall, during the Term of this Agreement, provide CARD Bank with the Services to
enable CARD Bank and CMIT to assess the acceptability of the Services following
the satisfactory performance of the System in the conduct of the Pilot
implementation and the overall requirements of CARD Bank and its system for a
MFS (the "Pilot Program"). The evaluation of the Pilot Program shall be based on
the Key Performance Indicators agreed upon by the Parties as set forth in Clause
16 hereof.



The Services shall refer to the mobile application platform and/or software
development services providing mobile phone banking and e-wallet services,
including all updates, patches or enhancements thereto, training, maintenance
and support services and other deliverables and information supplied by or on
behalf of TELUPAY, which will enable specific transactions allowed by CARD
Bank's system for its customers to conduct mobile transactions such as the
following:



--------------------------------------------------------------------------------



- 3 -

 

1.        Balance inquiries

2.        Cash-in

3.        Cash-out transactions (Request, Completion and Cancellation of
Request)

4.        Loan payment (Client-Initiated and Agent-Assisted)        

5.        Revolving Credit Facility Loan (Request for drawdown and Repayment)

6.        Fund transfer (Matapat to Pledge and with Other Savings Account)

7.        Change MPIN

8.        Request for Mini-Statement

9.        Agent's Summary of Transactions

10.      Bills payment

11.      E-load purchases

12.      MBO/Tier 2 Agent (Cash-in and Cash-out transactions)

TelUPay

Services shall also include all transactions necessary or incidental for the
foregoing transactions such as:



Enrollment/ registration/ activation / deactivation of a MFS account

Security control

Report generation

Real-time notification and confirmation of customer transactions

Back-up and recovery

Other transactions which may be identified during the Pilot subject to mutual
agreement between the Parties.

"TELUPAY System" means the TELUPAY Services and the Services Documentation.
"TELUPAY Services Documentation" means the services manuals, user instructions,
technical literature and all other related materials in eye readable form
supplied to CARD Bank/CMIT by TELUPAY for aiding the use of the TELUPAY Services

ii.        CMIT

CMIT shall provide CARD Bank with the Services to enable CMIT to assess the
acceptability of the Services following the satisfactory performance of the
System in the conduct of the Pilot implementation and the overall requirements
of CARD Bank and its system for an MFS (the "Pilot Program") and shall meet the
following:

a.        Establish communication link between CARD Bank CASA system and the
TelUPay system and successful processing of member transaction through mobile
application;

b.        Achieve the level of functionality necessary when properly link with
the TelUPay system and translate ISO messages to messaging used by TelUPay and
CARD Bank CASA, or vice versa;



--------------------------------------------------------------------------------



- 4 -

 

c.        Develop MFS Listener which communicates with CARD Bank MFS Agents to
get an update in clients' accounts, generate text file, where SMS Central pulls
provided data for outbound messaging. MFS Agent, on the other hand, liable for
automated posting of weekly due at scheduled intervals;

d.        Develop middleware and modify the existing e*banker, e*system,
cebanker in relation to MFS transaction;

e.        Implement security according to acceptable industry standards in the
following areas: system security, application software security, database
security, data transport security, user authentication and authorization, and
transaction authentication;

f.        Acquire and install in CARD Bank the required servers, firewalls,
communication links, network routers, and other equipment necessary to connect
its host system at the CMIT Data Center. Said equipment shall be strictly in
accordance with the standards and specifications set by CARD Bank's and CMIIT's
information security policies;

g.        Provide appropriate training to authorized end-users of CARD Bank on
matters pertaining to the use of the online savings system with emphasis on the
technical, operations and security aspects of the project;

h.        Coordinate with TELUPAY to assist CARD Bank in making arrangements for
installation of the wallet system;

i.        Readily provide CARD BANK with sufficient technical assistance for
Pilot Program to utilize services of TELUPAY;

j.        Allocate the necessary manpower and hardware/software resources to
address any questions in online savings system raised by the Testers and to
ensure the successful implementation of the project;

k.        Perform a technical analysis of the hardware, software and platforms
maintained. The result of the analysis will be used by CARD Bank in selecting
MFS Platform for Commercial Pilot;

iii.        Pilot Responsibility of CARD Bank. During the Pilot Period, CARD
Bank shall:

a.        Define its business requirements in detail to enable CMIT and TELUPAY
to design and deliver the appropriate solution;

b.        Establish the controlled group that will be included in the pilot;

c.        Provide knowledgeable manpower to answer all queries about transaction
to be raised and resolved issues in day-to-day operations;



--------------------------------------------------------------------------------



- 5 -

 

d.        Provide merchandising materials for KabaliCARD Agent as well as the
training for all members, Agents and CARD Bank Staff include in Pilot Phase;

e.        Shoulder the registration fee of members' e-wallet payable to
third-party provider;

f.        Communicate all technical problems to CMIT/TELUPAY to facilitate
resolution in the agreed format. However, CARD Bank shall be accountable for
determining and managing the impacts of such technical problems to roll-out and
implementation schedules, and reputational risks;

g.        Examine the results of resolutions provided by CMIT/TELUPAY to
reported problems and make business decisions there from.

3.        Pilot Period. The Pilot Program shall be conducted for a period of
five (5) months and shall commence on the date of this Agreement (the
"Commencement Date") and ending on (the "Termination Date") or upon the earlier
of (a) the parties' mutual determination that the Pilot Criteria have been
satisfied or (b) 180 days after the Commencement Date. The Pilot Period will be
subject to extension in accordance with the provisions of Section 4.

4.        Fees for the Pilot Program. It is understood by the Parties herein
that the installation, evaluation and testing of the TelUPay Services under this
Agreement shall be at no cost to CARD Bank. The use of TelUPay Services by CARD
Bank and its Members, however, shall be subject to the charges outlined in
"Annex A" (FEES AND PAYMENT TERMS) hereof.

During each month of the Pilot Period, CARD Bank will pay CMIT the fees and
charges stipulated in the Outsourcing Fees and Payment Terms, attached and made
an integral part hereof as "Annex B".

In the event that TELUPAY fails to satisfy CARD Bank in any of its undertakings
and the resulting delays impair the ability of CMIT to demonstrates its
deliverables by the Termination Date, the Parties will entertain other Pilot
Provider thus the Pilot Period will be extended for a period the length of those
delays ("the Extension Period"). In that event, CARD Bank will continue to pay
CMIT the foregoing monthly fees and charges throughout the Extension Period.
However, if CMIT fails to timely satisfy any of its responsibility and delays
occurs, CARD Bank will not be responsible for any monthly fees during the Pilot
Extension Period. The Outsourcing Fees and Payment Terms shall be reviewed after
the Pilot Period by CARD Bank and CMIT. If there is no review or agreement, the
latest agreed upon fess shall continue to be in force and effect until a new fee
structure is agreed upon between them.

5.        Production Programs. Prior to or at the end of the Pilot Period, if
the deliverables are satisfied; CARD Bank will provide reasonable assistance to
CMIT in securing definitive agreements with MFS Plans for the implementation of
Production Programs (the "Production Program Agreements").



--------------------------------------------------------------------------------



- 6 -

 

6.        Segregation of data of the bank from the service provider/s. CMIT and
TELUPAY shall ensure that data of CARD Bank is segregated from their other
clients' and from their own data, and that access to said data is provided to
authorize users of CARD Bank;

7.        Access to Financial Information of the service provider/s. Access of
BSP to CMIT and TELUPAY's operations in relation to the outsourced
activities/services are open for review by the Bangko Sentral ng Pilipinas
(BSP). CMIT and/or TELUPAY shall immediately take the necessary corrective
measures to satisfy the findings and recommendations of the BSP examiners and
those of the internal and/or external auditors of CARD Bank.

8.        Access of the internal and external auditor to information on
outsourced activities/services.

CARD Bank's

internal and external auditors shall be given access to the information
outsourced to the service providers or CMIT/TELUPAY in fulfillment of their
respective duties.



9.        Disaster Recovery/Business Continuity and Contingency plans and
procedures.

In the event of uncontrollable instances such as natural and man-made
calamities, critical recovery period was set to ensure timely resumption of
operation after such event base on the time frame set by the Parties with
details below. This period will start on the identification of the extent of
damage until full resumption to the normal operation.

Backup is provided for the continuity, restoration and recovery of critical data
and systems. CARD Bank shall ensure that critical data is backed up daily and
copies are maintained at the CARD Bank Data Center and offline backups
safeguarded by the Information Security.

This policy is designed to protect the data of the softwares mentioned above in
the event of an equipment failure, intentional destruction of data, or disaster.

Fire insurance premium for all hardware/software own by the bank and staff
fidelity bond for CARD Bank employees shall be borne by CARD Bank and shall be
regularly evaluated to ensure its adequacy.

10.        Remedies of the bank in the event of change of ownership, assignment,
insolvency or receivership of the service provider.

CARD Bank

shall be immediately notified in writing by CMIT/TELUPAY on any pertinent
information that may affect the capability of CMIT/TELUPAY to continue its
services to CARD Bank such as but not limited to: change ownership, assignment,
attachment of assets, insolvency or receivership. Notification shall be given by
CMIT/TELUPAY giving consideration on the sufficient time for CARD Bank to
identify new service provider. Hence, CMIT/TELUPAY shall be responsible in
assisting CARD Bank until such time that the CARD Bank identified other service
provider.





--------------------------------------------------------------------------------



- 7 -

 

11.        Confidentiality Undertaking. The Parties acknowledge that their
discussions and implementation of the Pilot program may entail the exchange of
confidential information, including technical specifications and information
about business methods, operations and prospects, costs, markets, pricing
policies, technical processes and applications and confidential client records
("Information"). Each party agrees that for five years after the Commencement
Date hereof, it will (a) keep all Information confidential, (b) refrain from
disclosing any Information to any person or firm, other their respective
employees and agents having a need to know and (c) refrain from using any
Information, directly or indirectly, for its own benefit or the benefit of any
affiliate. The parties further agree that all Confidential and Proprietary
Information shall not be divulged, directly or indirectly, to any other person,
firm, corporation, association or entity, for any purpose whatsoever, and shall
not make use of such information, without the prior written consent of the other
Party.

On termination of this Agreement, each Party agrees to promptly deliver to the
other Party all Confidential and Proprietary Information of the other Party then
in such Party's possession. Neither Party shall retain any Confidential and
Proprietary Information of the other Party.

"Confidential and Proprietary Information" shall mean any and all technical and
non-technical information, including but not limited to business plans, business
forecasts, research, financial information, procurement requirements, purchasing
requirements, manufacturing, customer lists, sales and merchandising efforts,
marketing plans, experimental work, development, design details, specifications,
engineering, patents, copyrights, trade secrets, proprietary information,
methodologies, techniques, sketches, drawings, models, inventions, know-how,
processes, apparatus, equipment, algorithms, software programs, software source
documents, and formulae in any way related to the current, future and proposed
business, products and services of either of the parties.

Confidential and Proprietary Information may be information disclosed to the
receiving Party either orally, visually, in writing (including graphic material)
or by way of consigned items. The receiving Party shall take all reasonable
security precautions, including precautions at least as great as it takes to
protect its own confidential information, to protect the secrecy of Confidential
and Proprietary Information. The receiving Party may disclose Confidential and
Proprietary Information only to its employees or consultants on a need-to-know
basis. The receiving Party will have executed or shall execute appropriate
written agreements with its employees and consultants sufficient to enable it to
comply with all the provisions of the Agreement.

Information shall not be deemed Confidential and Proprietary Information if it
is: (i) publicly available prior to the Agreement or becomes publicly available
without a breach by the receiving Party; (ii) rightfully received by the
receiving Party from third parties without accompanying confidentiality
obligations; (iii) already in the receiving Party's possession and was lawfully
received from sources other than the disclosing Party; (iv) independently
developed by the receiving Party; or (v) approved by the disclosing Party for
release;



--------------------------------------------------------------------------------



- 8 -

 

12.        Technology and Equipment. Except as otherwise provided in any
applicable Work Order, TELUPAY/CMIT shall provide all non-generic software and
any and all hardware or software, and any modifications or enhancements thereto,
as may be required for the performance of the CMIT and TelUPay Services for CARD
Bank.

13.        Intellectual Property. Except as otherwise provided in this
Agreement, nothing herein shall be construed or interpreted to grant any license
in favor of CMIT/CARD Bank over the TELUPAY's existing mobile application
platforms and/or software used for the provision of the TelUPay Services.

14.        Prohibition on Reverse Engineering, Decompilation, Disassembly, etc.
Except with the prior written consent of TELUPAY, CMIT/CARD Bank shall not
reproduce, copy, distribute, market, disclose, reverse engineer, decode,
decompile, disassemble, license, assign, transfer, or allow the unauthorized use
or disclosure of any part or the whole of the TELUPAY's mobile application
platforms and/or software.

15.        Third Party Components. The Parties shall specify in each Work Order
any third party product, software, hardware or other material required for the
performance of this Agreement by TELUPAY/CMIT ("Third Party Material") to be
utilized for, incorporated into, or provided as part of, any services performed
or deliverables provided under such Work Order. Unless expressly stated
otherwise in the applicable Work Order, TELUPAY/CMIT shall be responsible for
obtaining at its own expense all rights, licenses and consents necessary for the
Parties to use such Third Party Materials.

16.        Personnel. TELUPAY/CMIT shall assign Service Provider Personnel who
are properly educated, trained and qualified for the services they are to
perform. In no case shall the Service Provider Personnel become employees of
CARD Bank by virtue of the execution of this Agreement and the performance of
the obligations hereunder. TELUPAY/CMIT shall be exclusively responsible for the
payment of salaries and benefits of such Service Provider Personnel and
undertakes to indemnify the CARD Bank for any claims by such Service Provider
Personnel relating to salaries, employment benefits and other reasonable cost
arising from such claims.

The Parties hereby acknowledge that none of the them nor any of their respective
subsidiaries or affiliates will extend or solicit an offer of employment to any
employee of the herein Party. This prohibition shall survive for a period of two
(2) years after the termination of this Agreement. Should there be a violation
of this undertaking, TELUPAY shall be liable for three (3) times the total
invoice paid by CARD Bank under this Agreement or P2,000,000.00, whichever is
higher.

17.        Project Manager.

(a)        TELUPAY shall designate a Project Manager ("SP Project Manager") who
will serve as the liaison between the CARD Bank and TELUPAY with respect to the
services and deliverables to be provided under such Work Order. The SP Project
Manager shall have: (i) day-to-day responsibility for supervising the
performance of TELUPAY's obligations under the relevant Work Order; and (ii)
responsibility for seeking all necessary approvals to commit TELUPAY to any
course of action, undertaking, obligation or responsibility in connection with
the TELUPAY's performance of the relevant Work Order.



--------------------------------------------------------------------------------



- 9 -

 

(b)        CARD bank shall also designate a Project Manager ("CB Project
Manager") who will serve as the liaison between CARD Bank and TELUPAY with
respect to the Services and Deliverables to be provided under such Work Order.
The CB Project Manager shall have: (i) day-to-day responsibility for supervising
the performance of the CARD Bank's obligations under the relevant Work Order;
and (ii) responsibility for seeking all necessary approvals to commit CARD Bank
to any course of action, undertaking, obligation or responsibility in connection
with the execution of the relevant Work Order.

18.        Facilities. In the event that TELUPAY is required to provide the
TelUPay Services on-site, CARD Bank and CMIT shall provide TELUPAY and its
personnel access to their facilities that may be reasonably required by TELUPAY
for the latter to provide the TelUPay Services, including but not limited to
computing resources, clerical support and reprographic facilities. All such
facilities that are provided by CARD Bank, CMIT and its Members shall be
utilized for the sole purpose of performing the TelUPay Services. The use of the
facilities by TELUPAY shall not constitute any leasehold or other property
interest in favor of TELUPAY or any exclusive right to occupy or use the said
facilities transfer any title in the facilities to TELU PAY.

18.        Change Orders. If CARD Bank/CMIT desires to modify the scope of the
Services to be performed or the Deliverables to be provided under a Work Order,
CARD Bank/CMIT shall provide to TELUPAY a detailed description of such proposed
modifications. Within fifteen (15) days of TELUPAY's receipt of such proposal
(or other period of time as agreed by the parties), TELUPAY shall in good faith
develop and deliver to CARD Bank/CMIT a change order (each a "Change Order")
setting forth the revised Work Order and the Services and Deliverables to be
provided by TELUPAY and any other relevant changes to the applicable Work Order,
including without limitation, any changes to the compensation to TELUPAY and the
schedule for performance and delivery of the Services and Deliverables. Upon
execution of the Change Order by an authorized representative of the Parties,
such Change Order shall be effective and shall become a part of the Work Order.
In the event the parties do not agree to the terms of a Change Order, the Work
Order shall continue in effect as originally executed by the Parties. TELUPAY
may also propose changes to the scope and/or compensation under a Work Order and
CARD Bank/CMIT shall consider such proposed changes in good faith.

19.        KEY PERFORMANCE INDICATORS. The CARD Bank/CMIT shall assess the
acceptability of the TelUPay Services under the Pilot Program on the basis of
the following:

19.1        TelUPay System Availability - the measure of the system's up-time
record equivalent to 99.5% of the total time period of observation. The period
of observation shall be from the time the Production Readiness Certificate is
issued up to the end of the Pilot Program.



--------------------------------------------------------------------------------



- 10 -

 

19.2        TelUPay Response Time - the measurement of the period by which the
Service Provider responds to a problem reported by CARD Bank/CMIT during the
observation period.

19.3        TelUPay Resolution Time - the measurement of the period by which
TELUPAY is able to resolve the problem reported by CARD Bank/CMIT during the
observation period.

19.4        TelUPay System Transaction Threshold - the measurement of the
maximum number of transactions during a specified period (peak and off-peak)
that TELUPAY's system can handle.

For the avoidance of doubt, the tables outlining the problem severity and the
TelUpay response and resolution time requirement, which needs to be observed
during the observation period, are found in Sections 4.3 and 4.4 of Annex C
(Service Level Agreement), made an integral part of this Agreement.

CARD Bank shall be entitled to claim from TELUPAY a percentage of the latter's
Transaction Fees of the previous month as a consequence of TELUPAY's failure to
meet the response times required under Annex C as described in Section 4.5
thereof.

20.        Problem Management and Escalation. The CMIT and TELUPAY shall conform
to the Problem Management and Problem Escalation Workflow as stipulated in Annex
C.

21.        Issuance of Acceptance Certificate. Within fifteen (15) days from the
completion of the Pilot Program on the target completion date, CARD Bank shall
notify TELUPAY regarding the outcome of the evaluation and shall issue either an
Acceptance Certificate signifying CARD Bank's acceptance of the CMIT and TelUPay
Services as being compliant with the criteria and standards set and agreed upon
by the Parties; or a Notice of Non-Acceptance if it finds that the such criteria
and standards were not satisfied or complied with. If CARD Bank issues an
Acceptance Certificate, the Pilot Program shall proceed to commercial operation,
which shall be covered by a new agreement between the Parties, which terms and
conditions shall be finalized within thirty (30) days before Pilot Completion.

22.        Exclusivity. TELUPAY undertakes that it will not, directly or
indirectly, within two (2) years from the Signing Date of this Agreement or upon
the termination of this Agreement by mutual agreement of the parties, as
provided in paragraph number 13 above, offer the CMIT and TelUPay Services or
any modified or enhanced mobile application platforms and/or software to third
parties, or entertain or solicit any offer of joint venture or partnership for
the operation of the CMIT and TelUPay Services.

23.        Most Favored Nation Clause. TELUPAY guarantees that all of the
benefits and terms granted by TELUPAY herein are at least as favorable as the
benefits and terms granted by it to CARD Bank. Should TELUPAY enters into any
agreement with any other client as may be allowed under this Agreement which
provides for benefits or terms more favorable than those contained herein, then
this Agreement shall be deemed to be modified to provide CARD Bank with those
more favorable benefits and terms. For this purpose, TELUPAY shall promptly
notify CARD Bank of the existence of such more favorable benefits and terms and
CARD bank shall have the right to receive the more favorable benefits and terms
immediately. If requested in writing by CARD Bank, TELUPAY shall amend this
Agreement to contain the more favorable terms and conditions.



--------------------------------------------------------------------------------



- 11 -

 

24.        Termination. Any of the Parties has the right to terminate this
Agreement if any party materially breaches or is in default of any obligation
hereunder which default is incapable of cure or which, being capable of cure,
has not been cured within thirty (30) calendar days after receipt of a written
notice of such default (or such additional period as the non-breaching party may
authorize in writing).

The foregoing notwithstanding, CARD Bank shall have the right to terminate this
Agreement for the following breaches, which shall be deemed incapable of cure:

1.        TelUpay System Availability falls below [99.5%] for a continuous
period of at least [3 days].

2.        TelUpay System Availability falls below [95.0%] for a continuous
period of at least [1 day].

3.        Continuous inability of TelUPay to meet the response time requirements
under Annex B;

4.        Occurrence service incidents/issues with the following frequency:

a.        Severity 1-- exceeding five (5) times for any 30-day period;

b.        Severity 2 -- exceeding five (5) times for any 30-day period; or

c.        Severity 3 -- exceeding ten (10) times for any 30-day period.

25.        Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Philippines;

26.        Dispute Resolution. Any dispute, controversy or claim which may arise
out of or in connection with this Agreement, or the breach, termination or
invalidity thereof, shall, at the first instance, be settled by negotiation and
consultation by the Parties in good faith.

In the event of such dispute, differences or disagreement cannot be settled by
mutual agreement within the 60-day period, the same shall be settled finally by
arbitration in the Philippines. The arbitration shall be conducted in accordance
with the rules set forth by the Philippine Dispute Resolution Center, Inc.
("PDRCI").

Any arbitration proceedings or award rendered hereunder and the validity, effect
and interpretation of this agreement to arbitrate shall be governed by the laws
of the Republic of the Philippines and the rules of the PDRCI.

The award shall be final and binding upon the Parties, and shall be the sole and
exclusive remedy between the Parties regarding any claims, counterclaims,
issues, or accountings presented to the arbitral tribunal. Each of the Parties
hereto waives any right to appeal any decision reached by the arbitrator(s).
Judgment upon any award may be entered in any court having jurisdiction.



--------------------------------------------------------------------------------



- 12 -

 

This Agreement and the rights and obligations of the Parties hereunder shall
remain in full force and effect pending the award in any arbitration proceeding.

This Agreement to arbitrate shall be binding upon the successors, assigns and
any trustee or receiver of each Party.

27.        Separability. If any provision of this Agreement shall be prohibited
by or become invalid under applicable laws, such provision shall be ineffective
to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement;

28.        Entire Agreement. This Agreement constitutes and embodies the entire
agreement between the Parties. No other terms and conditions, verbal or
otherwise, not herein expressly contained shall effect, change or modify this
Agreement or alter the provisions herein agreed upon, unless such change,
modification, extension, addition or alteration be in writing, duly signed by
both parties.

Where the services under any Work Order require modifications or enhancements to
the TELUPAY's existing mobile application platforms and/or software, the
computer code and other literary elements arising out of such modification or
enhancement shall be the sole and exclusive property of TELUPAY.

However, TELUPAY may not offer the use of such modified or enhanced mobile
application platforms and/or software to other clients until the earlier of (a)
after two (2) years from the Signing Date of this Agreement or (b) upon the
termination of this Agreement by mutual agreement of the Parties, unless
otherwise agreed upon by the Parties in writing.

Where the services under any Work Order require modifications or enhancements to
the CARD Bank's or its Members' existing system, including but not limited to
maintenance, conversion, or reengineering services, the computer code and other
literary elements comprising the deliverable shall be the sole and exclusive
property of CARD Bank or its Member. Any title or license to the deliverable
shall vest with the CARD Bank or its Members upon payment of the fees for such
deliverable.

Notwithstanding the above, CARD Bank acknowledges that all or part of the
TelUPay Services may contain general know-how and prior intellectual property of
the Service Provider, which is used or useable in connection with providing of
products and services by TELUPAY to other persons, firms and entities.

Accordingly, CARD Bank agrees that TELUPAY may use all such know-how and prior
intellectual property in connection with the provision of products and services
to third parties not earlier than two (2) years from the termination of this
Agreement, unless the parties by mutual agreement provides otherwise.

In the event that any general know-how and prior intellectual property of
TELUPAY is embedded as part of the deliverables, TELUPAY grants to CARD Bank a
non-exclusive, non-transferable, royalty free, license co-terminus with the term
of this Agreement to use such know-how and prior intellectual property that are
embedded in such deliverable and form an integral of such deliverable to enable
the use of such deliverables by CARD Bank and any other institution that is a
member of the CARD MRI. Nothing contained in this clause shall be construed to
grant the CARD Bank and its Members any right to use or exploit such prior
intellectual property in its stand-alone form;



--------------------------------------------------------------------------------



- 13 -

 

29.        Assignability. This Agreement and a party's rights and obligations
hereunder may not be assigned for any reason without the written consent of all
the parties;

30.        Waive of Provisions. Any waiver hereunder must be express and in
writing by the party agreeing to waive any right hereunder;

31.        Integration. This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof;

32.        Amendment. This Agreement shall not be amended or modified except by
a written instrument signed by all parties;

33.        Binding Effect. The terms, conditions and provisions of this
Agreement and all obligations of the parties shall inure to the benefit of, and
be binding upon, the parties hereto and their respective successors and
permitted assigns;

34.        Notices. Any notice given under this Agreement shall be made in
writing and shall be deemed to have been duly given or made if delivered
personally, or mailed to the parties;

35.        Counterparts. This Agreement may be executed in any number of
separate counterparts that together shall constitute but one and the same
Agreement.

IN WITNESS WHEREOF

, the parties hereto hereby cause their respective authorized representatives to
affix their respective signatures this 23rd day of July, 2014 in San Pablo City.



For
CARD Bank, Inc.

/s/ Dolores M. Torres

Mrs. Dolores M. Torres
President & CEO

Witnessed by:

Mrs. Lorenza DT. Baliez
Executive Vice-President

For

CARD MRI Information Technology, Inc.



--------------------------------------------------------------------------------



- 14 -

 

 

/s/ Edgar V. Cauyan

Mr. Edgar V. Cauyan
President & CEO

Witnessed by:

/s/ Roderick Mercado

Mr. Roderick Mercado
Vice-President

For

TELUPAY (PHILIPPINES), INC.

/s/ Rosarito D. Carillo

Ms. Rosarito D. Carrillo
President and CEO

 

Witnessed by:

/s/ Guiller E. Evite

Guiller E. Evite
Team Lead - Business Development Group

 



--------------------------------------------------------------------------------



- 15 -

 

ACKNOWLEDGMENT

 

REPUBLIC OF THE PHILIPPINES

CITY OF MAKATI                                                     ) S.S.

            BEFORE ME, a Notary Public for and in CITY OF MAKATI, on this ______
day of July 23, 2014   , personally appeared the following with their respective
Government Identification Numbers, to wit:



Name

Government IDs

Date and Place of Issue

MR. EDGAR V. CAUYAN

   

MR. RODERICK MERCADO

   

MRS. DOLORES M. TORRES

   

MRS. LORENZA DT. BANEZ

   

MS. ROSARITO D. CARRILLO

DL No. N16-84-025291 expiring on 27 March 2014

 

known to me and to me known to be the same persons who executed the foregoing
instrument consisting of thirteen (7) pages including this page wherein the
acknowledgement is written duly signed by the parties and their instrumental
witnesses at the spaces herein provided, and they acknowledge to me the same is
their own voluntary act and deed and that of the corporations herein
represented.

WITNESS MY HAND AND SEAL

on the date and place first above written.



Doc. No. 185
Page No. 38
Book No. 356
Series of 2014



 

ATTY. VIRGILIO R. BATALLA
NOTARY PUBLIC FOR MAKATI CITY
UNTIL DECEMBER 31, 2014
ROLL OF ATTORNEY 48340
MOLE COMPLIANCE NO. IV-0016333
NO. 706762 LIFETIME MEMBER
PTR NO. 4226606 JAN 2, 2014
APPOINTMENT NO. M-35



--------------------------------------------------------------------------------





ANNEX A

 

CHARGES AND COSTS

A. General Provisions

1. All prices are quoted in Philippine Peso(s) and inclusive of Value-Added
Taxes "VAT").

2. TelUPay represents and warrants that all fees and charges of the
telecommunications companies which are incorporated in the prices quoted below
are charged at cost to CMIT and its Members.

3. The fees provided herein shall be subject to review and renegotiation by the
Parties within thirty (30) days prior to the lapse of six (6) months from
Signing Date.

B. Transaction Fees

For every mobile transaction done by members using the mobile application on any
channels available on the TelUPay System, CMIT shall pay the Service Provider
Php 0.20 per transaction.

C. SMS Cost

All SMS System Reply Cost shall be for the account of CMIT. TelUpay shall apply
a tiered level of SMS Cost as given in the table below:



Monthly SMS Volume

Cost per SMS

Less than 1 Million SMS

PhP 0.75

1 Million up to less than 2 Million

SMS Php 0.70

2 Million SMS or more

Php 0.65

For the avoidance of doubt, the applicable Costs per SMS shall be applied to the
total Monthly SMS Volume. To illustrate, if the Monthly SMS Volume for a month
is 1.2 Million SMS, the Costs per SMS that will be charged for the 1.2 Million
SMS shall be Php 0.70.

D. USSD Session Cost

The cost of every USSD Session, for every user opting to use the USSD
Channel/Service, shall be PhP 1.75.

_________________________
1"TELUPAY System" means the TELUPAY Services and the Services Documentation.
"TELUPAY Services Documentation" means the services manuals, user instructions,
technical literature and all other related materials in eye readable form
supplied to the Client by the Service Provider for aiding the use of the TELUPAY
Services.



--------------------------------------------------------------------------------



 

E. Optional Charging

In lieu of the Transaction Fee per usage, CMIT may opt to pay a yearly
activation fee as follows:



Number of Users, any channels (SMS or USSD)

Yearly Activation Fee

Payment Due Date

< 1 Million Users

Php 25.00/year/per user

For any user enrolled by CMIT under this Optional Charging, TelUpay shall bill
CMIT for the yearly activation fee at the end of month of enrollment of such
user.

1 Million Users or More

Php 20.00/year/per user

For any user enrolled by CMIT under this Optional Charging, TelUpay shall bill
CMIT for the yearly activation fee at the end of month of enrollment of such
user.

If the Number of Activated Users reaches 1 Million at any given month during the
year, TelUpay shall reduce the Yearly Activation Fee to P20.00/user/year. Where
CMIT has achieved a Number of Activated Users of 1 Million, for the next
anniversary of CMIT's election of Optional Charging, TelUpay shall only charge a
Yearly Activation Fee of only P20.00/user/year for all Activated Users of CMIT.

In this option, CMIT will only pay for the SMS Costs and the USSD Costs consumed
by the transactions per usage. No transaction fees will be charged.

CMIT shall have the option of going back to paying Transaction Fee at any time,
upon prior written notice to TelUpay.

F. Annual Maintenance Fee

TelUpay, in addition to the actual transaction costs, shall be entitled to
collect an Annual Maintenance Fees follows:



Period

Annual Maintenance Fee

Invoicing Frequency

Year 1

Free

N/A

Year 2

Php 600,000

Quarterly in Advance, 4 equal quarters of Php 150,000 per Quarter

Year 3

Php 600,000

Quarterly in Advance, 4 equal quarters of Php 150,000 per Quarter

Year 4

Php 600,000

Quarterly in Advance, 4 equal quarters of Php 150,000 per Quarter

Year 5

Php 600,000

Quarterly in Advance, 4 equal quarters of Php 150,000 per Quarter



--------------------------------------------------------------------------------



G.

Bills Payment and eLoad Transactions Costs



TelUpay shall bill CMIT for the value of (1) bills payment and (2) eLoad
transactions made through on a semi-monthly basis.

H. Changes in the Fees and Costs

The fees and costs described in this Annex A may be revised subject to the
agreement in writing of both parties.



--------------------------------------------------------------------------------



ANNEX B

 

CMIT FEES AND PAYMENT TERMS



A.   General Provisions

1.   All prices are quoted in Philippine Peso(s) and inclusive of Value-Added
Taxes ("VAT").

2.   The fees provided herein shall be subject to review and renegotiation by
the Parties within thirty (30) days prior to the lapse of six (6) months from
Signing Date.

B.   Transaction Fees

For every mobile transaction done by members using the mobile application on any
channels available on the MFS System, CARDBank shall pay the Service Provider
Php 0.05 per transaction.



C.   Annual Maintenance Fee

CMIT, in addition to the actual transaction costs, shall be entitled to collect
an Annual Maintenance Fee as follows:



Period

Annual Maintenance Fee

Invoicing Frequency

Year 1

Free

N/A

Year 2

Php 600,000

Quarterly in Advance, 4 equal quarters of Php 150,000 per Quarter

Year 3

Php 600,000

Quarterly in Advance, 4 equal quarters of Php 150,000 per Quarter

Year 4

Php 600,000

Quarterly in Advance, 4 equal quarters of Php 150,000 per Quarter

Year 5

Php 600,000

Quarterly in Advance, 4 equal quarters of Php 150,000 per Quarter



D.   Changes in the Fees and Costs

The fees and costs described in this Annex A may be revised subject to the
agreement in writing of both parties.



--------------------------------------------------------------------------------



ANNEX C

 

Service Level Agreement

1. INTRODUCTION

1.1 Purpose

The TelUPay Service Level Agreement ("SLA'') covers all the provisions and
support for the Mobile Financial System ("MFS'') which utilizes the TelUPay
Mobile Banking Technology ("TelUPay System''), including the services to be
provided under the Memorandum of Agreement ("MOA") signed by TelUPay
(Philippines), Inc. ("TelUPay") and CARD MRI Information Technology, Inc.
("Client") collectively known as the "Parties", hereto dated 26 February 2014;
the billable service, the hours of service coverage, how service delivery will
be measured and reported to Client, any financial obligations for which the
Client is responsible for, severity level definitions and response time.

The services covered by this SLA will be provided to the Client when the system
is fully installed, tested and operational which for all purposes is defined as
the period when the Client and its selected accountholders uses the MFS
("PILOT") as per MOA.

This document clarifies all parties' responsibilities and procedures to ensure
Client's needs are met in a timely manner. This SLA will remain valid for the
duration of the term of the MOA until revised or modified by the parties in
writing.

2. SCOPE OF SERVICE

2.1 Service Description

The Mobile Financial Service (MFS) is a complete comprehensive financial
solution that aims to improve banking business by providing fast, effective and
efficient way to do fund transfers and conduct business transactions for Client.

In addition to the MFS, this document shall have a limited coverage on the
service level commitment of the SMS and USSD Gateway Facility known here in this
document as 3rd Party Service Provider Service. The limited coverage means that
the 3rd Party Service Provider Service shall only cover the SMS and USSD Gateway
Platform availability only and shall by no means include availability of the
Telecommunication Operators' availability.

2.2 Service Availability and Support Hour

Required availability for these services is 99.5 percent uptime per month
twenty-four (24) hours and seven (7) days a week, not counting planned
maintenance times. Availability will be measured everyday and averaged monthly,
while the 3rd party Service Provider Service, shall be providing daily
transactions and availability report.

The TelUPay shall provide:

1. Technical support to its Client during regular business hours: Monday -
Friday, 9:00 A.M. to 6:00 P.M.

2. On-call and email support is available twenty-four (24) hours a day / seven
(7) days a week.

If these service times are found to be unacceptable, the Client may request an
SLA review for re-evaluation.

2.3 TelUPay Key Personnel

TelUpay will provide key personnel with different escalation levels as the
primary contact points for the counterpart key personnel provided by the Client
for various concerns as indicated in the 'Client Key Personnel' part of this
SLA.

In case the personnel assigned for the first escalation priority is not
available or cannot be contacted for some reason, the Client can move up the
escalation priority list.

Should there be a change of key personnel from TelUPay, TelUPay will communicate
the change to the Client immediately to ensure proper turnover.



Key Personnel

Escalation Level

Project Role

Contact Information

Ria Jane Gutierrez

1st level

Quality Assurance Team

ria.gutierrez@TelUPay.com
63918494-2027
6597595

Karlene Abainza

2nd level

Project Manager

Karlene.abainza@TelUPay.com
09177955602
6597595

Glenn Losentes

3rd level

Senior Manager

Glenn.losentes@TelUPay.com
09177170708
6597595

2.4 Documentation

TelUPay will provide documentation to the Client in the form of user manuals for
the developed modules and phone compatibility list upon delivery and acceptance
of the product by the Client.

2.5 Out-of-Scope Services

TelUPay may provide out-of-scope services (OOSS) as may be required by the
Client subject to approval by both Parties through a change request process.

Change Request for out-of-scope services shall be accomplished by the Client
describing the scope of the requirement. TelUPay then shall provide the
quotation for the OOSS outlining the impact of the request - timeline, downtime
requirement, improvement in the service, additional hardware or software
requirement, and the amount required for the OOSS to be accomplished.

TelUPay shall only proceed with the OOSS with an approval from the Client of the
quotation through issuance of a purchase order.

Should the OOSS be a minor change request, meaning work can be done in less than
1 man-day (i.e., minor aesthetic or text revisions in UI), TelUPay shall waive
the fees for the service request.

3. PERFORMANCE TRACKING AND REPORTING

3.1 Service Level Reporting

TelUPay shall provide a weekly summary report to ensure that no issue has been
left unresolved and the requirements of the SLA are met on all the agreed
issues/problems.

The report shall include statistics on how many issues have been reported,
resolved and still open among others. This report should be available for
printing from the TelUPay Bug Tracker directly.

3.2 Service Review Meeting

This SLA is valid within the term of the MOA, as services and technologies
changer the SLA may change to reflect the improvements and/or changes. This SLA
will be reviewed as per mutual agreement and updated as necessary. When updates
are deemed necessary, the Client will be asked to review and approve the
changes. In the absence of the completion of a review, the current SLA will
remain in effect.

4. PROBLEM MANAGEMENT

Problem Management is structured to address the causes of incidents that pose
the greatest risk. The main goal of problem management activities is to
ascertain the root causes of incidents and to minimize their impact on the
business operations of the Client (and hence eliminating repeat problems).

4.1 Incident Management

The TelUPay Helpdesk Team will respond to each service incidents/ issues
reported that affects the continuity of the business operation as per defined in
the 'Support and Service Desk' section of this SLA. Issues are received in the
form of a ticket created in the TelUPay Bug Tracking System.

Issues are categorized according to its type (i.e. Architectural, Software,
Application, Data Input and Change Request) and assessed its severity to
determine the cause of the interruption. As soon as these two aspects occur, the
problem is changed to a known error.

Known errors are cross-referenced to see if there exists a record on the TelUPay
Bug Tracker. If so, the new incident will either be closed or tagged as a child
issue with reference to the existing one. However, if the known error doesn't
match any existing ticket, it will be assigned to key personnel for
corresponding solutions.

4.2 Severity Level

Severity Level can be defined based on the following description:

Severity Level

Description

Severity 1: Urgent

During SEVERITY ONE incidences, MFS ceases to function and Business cannot
continue.

USSD and/or SMS Gateway is totally unavailable due to fault of the 3rd Party
platform



Severity 2: Major



During SEVERITY TWO incidences, major elements of MFS are running on a degraded
functionality making some features not available

USSD and/or SMS Gateway experiencing significant degradation or any of the telco
is not available

Severity 3: Minor

During SEVERITY THREE incidences, all business functions are working as
required, but at a slower performance output.



Severity 4: Trivial



MFS or its significant elements are exhibiting errors that do not have direct
influence on all or part of the activities connected to the MFS.

During SEVERITY FOUR incidences e.g. aesthetic errors all business functions are
working as required and there is no impact on the operations of MFS.

 

4.3 Support and Service Desk

The TelUPay Team will respond to service incidents that affect the business
based on the following metrics on Severity level.



Severity

Response Time

Target system restore time (Workaround)

Target Resolution

Status Call

Severity 1

MFS

30 minutes after ticket report

2 hours after ticket report

1 business day after issuing response

Every 60 mins until resolution

Severity 1

SMS/USSD

30 minutes after ticket report

3 hours after ticket report

6 hours after ticket report

Every 60 mins until resolution

Severity 2

1 hour after ticket report

4 hours after ticket report

1 - 2 business days

Every 4 hours until resolution

Severity 2

SMS/USSD

1 hour after ticket report

12 hours after ticket report

24 hours after ticket report

Every 4 hours until resolution

Severity 3

3 hours after ticket report

8 hours after issuing response

5 - 10 business days

Every day after first update until resolution

Severity 3

SMS/USSD

3 hours after ticket report

1-2 days after issuing response

5 - 10 business days

Every day after first update until resolution

Severity 4

5 hours after ticket report

12 hours after issuing response

Per agreed - to plan

Upon closure

 

4.4 Problem Escalation Workflow

1. That Client has done its first level troubleshooting and isolated the issue
to be with the MFS. The basis of the troubleshooting and isolation will be the
MFS Administration Manual.

2. Problems/ Issues should be created as a ticket in the TelUPay Bug Tracker.

- Application Administrator will access http://TeIUPay.bugtrack.com or may ask
TelUpay Helpdesk to access on his/her behalf.

- Application Administrator will create a ticket and submits in TelUPay bugtrack
or may ask TelUpay Helpdesk to access on his/her behalf.

3. Only key personnel from both TelUPay and Client can report, assess and update
the issue in the TelUPay Bug Tracker.

- The Application Administrator from Client

- The Project Manager for Client

- The Application Manager for Client

- The Quality Assurance Team for TelUpay

- The Project Manager for TelUpay

- Senior Manager for TelUpay

Process:

l. Client Application Administrator reports issues through the TelUPay Bug
Tracker in the form of a ticket. Issues are categorized according to its type
and assessed according to its severity. Application manager will also notify
TelUPay via email of the issue and the ticket. Ticket can be addressed to the
QA, Project manager and Application Administrator.

2. TelUPay Quality Assurance (QA) will cross-reference reported issue if there
exists a record on the TelUPay Bug Tracker. If so, the new incident will either
be closed or tagged as a child issue with reference to the existing one.
However, if the known error doesn't match any existing ticket, it will be
assigned to key personnel (Project Manager; Developer) for corresponding
solutions.

a. Project Manager - Change request and uncontrolled variables.

b. Developer

3. Key Personnel will re-assess ticket. If issue can be replicated, resolution
or fixes will be applied. However, if the issue forwarded cannot be replicated,
ticket will be re-assigned to the Client representative for re-evaluation or
closing.

4. Fixed ticket will be forwarded to QA for regression testing.

5. If ticket has passed the testing, QA will forward ticket to PM. If not,
ticket will be re-assigned to the Key Personnel for re-fixing.

6. PM will tag ticket as RESOLVED, if verified successful. If not, ticket will
be re-assigned to the QA.

7. Client will re-test issue and if confirmed resolved, will tag ticket as
CLOSED. However, if still not addressed, will re-assign issue to QA for possible
resolution until Client will tag it solved.

8. TelUPay shall submit a post-mortem report to the Application Manager for
Client not later than three (3) days after the incident.

4.5 Consequences of Failure to Respond and KPI of System Availability not met

1. In the event that the TelUPay fails to meet any of the response times,
workaround times or target resolution times required for Severity Levels 1, 2
and 3 identified in the Section 4.3 except for the Status Calls of this Annex B,
the Client shall be entitled to claim from TelUPay the following:

a. Severity 1 failure to comply (except for Status Call) - twenty percent (20%)
of the total Transaction Fee of the previous month only.

b. Severity 2 failure to comply (except for Status Call) - fifteen percent (15%)
of the total Transaction Fee of the previous month only.

c. Severity 3 failure to comply (except for Status Call) - ten percent (10%) of
the total Transaction Fee of the previous month only.

This provision shall be in effect starting from three (3) months after date of
the 1st transaction of a member in the production environment or three (3)
months after the date of the signing of the Memorandum of Agreement (MOA)
whichever is earlier.

2. In the event that the TelUpay fails to maintain a 99.5% TelUpay System
Availability as prescribed in Section 14.1 of the Agreement, Client is entitled
to claim from TelUPay as compensation from the Availability not being met,
twenty percent (20%) of the Transaction Fees only of the previous month only.
Such amount shall be independent of the claims the Client has made in item 1
above and without prejudice to the Client's remedies under Section 20 of the
Agreement.

5. DUTIES AND RESPONSIBILITIES

5.1 Hardware and Infrastructure Dependencies

TelUPay will provide the hardware as required for the implementation of the MFS.
The CMIT must ensure that the hardware is located in a secured environment
agreed upon by both Parties. TelUPay will provide support and maintenance for
the TelUPay-owned provided hardware ("TelUPay Hardware"). TelUPay will provide
any required upgrades or Changes in the specs of the TelUPay Hardware.

5.2 Other Projects of the Client

In the event that the Client will develop other projects on its own, either
through in-house development or through another third-party vendor, and use the
functionalities of MFS to function properly, the Client will ensure that the
other projects will have the means to properly communicate with MFS and that the
other projects will not disrupt the operations of MFS in any way.

TelUPay will consider the accommodation of further customization of MFS for the
other project subject to a new agreement.

5.3 Client Key Personnel

The Client will provide key personnel ("Client Key Personnel") with different
escalation levels as the primary contact points for the counterpart key
personnel provided by TelUPay for various concerns as indicated in the 'TelUPay
Key Personnel' part of this SLA.

The Client Key Personnel will provide the proper support by assigning the
designated manpower, sufficient facilities and other required resources for the
operations of the MFS.

The Client Key Personnel will adhere to the problem escalation process set by
TelUPay to properly execute the problem management. This includes providing the
complete information by filling in required forms and submitting complete
report.

Should there be a change of Client Key Personnel from the Client, the Client
will communicate the change to TelUPay to immediately ensure proper turnover.



Key Personnel

Escalation Level

Project Role

Contact Information

CAMILLE JOYCE DE MESA



1st

Application Administrator

(049) 503-1547

(049) 562-4309 loc 124

cj.demesa@cardbankph.com

VASHILYN MANALO

2nd

Project Manager

(049) 503-1547

(049) 562-4309 loc 124

vashilyn.manalo@cardbankph.com

ALEXANDER SANCIANGCO

3rd

Application Manager

(049) 503-1547

(049) 562-4309 loc 124

Alex.sanciangco@cardbankph.com

 

5.4 Approvals and Information

Both TelUPay and Client Key Personnel will participate, when requested in all
decision-making that involves technical, administrative and procedural that may
affect the integrity of the Client application and database.

They will provide all information necessary to assist TelUPay in coming up with
the proper solution. This shall include procurement of additional hardware to
scale up the system when usage rises and replacement of faulty hardware.

6. SECURITY

6.1 Location

The Client shall provide a secure location to house the MFS. A secured location
is defined as a space where the following criteria are met:

Regulated and monitored access.

Safe from the elements. e.g. dust free with proper ventilation and not exposed
to the harmful rays of the sun.

Safe from natural calamities. e.g. flood and earthquake.

Safe from man-made calamities. e.g. Fire and power outage.

Safe from theft.

6.2 Accessibility

CMIT shall provide a secured network that will be used as the sole connection of
the MFS to the Telecommunication companies (TELCO) subject to commitment letter
by TelUPay for its share of the cost of the 2nd DSL Connection.

7. HARDWARE INVENTORY



[image510.gif]

 

HP Bladesystem c3000, 508665-B21

- 4 x 1200W Power Supply

- 6 HP Active Cool Fans

- 1 x HP Blc GbE2c LY 2/3 Switch, 438030-B21

2 x HP BL460c G6 E55306G, 507780-B21

- Intel Xeon E5530 quad core (2.4Ghz 4M Cache, 8MB l3 Cache 80W)

- 12gb PC-3 800 Memory

- 4 x HP 300GB 3G SAS 10K 2.5in DP ENT HDD 492620-B21

- 6 x HP 2gb 2rx8 PC3-10600R-9 kit 500656-B21

2 x HP BL280C G6 E5502 2G 507788-B21

- Intel Xeon E5502 G6

- 2gb PC3-800 Memory

- 2 x HP 250GB 3G SATA NHP 460357-B21

2 HP Bl280C G6 CTO Blade

Sn.SGH031XRAY, SGH031XRBO

2 HP E5506 Bl280C G6 FIO Kit

2 HP 2gb 2RX8-PC3 10600R-9-Kit

2 HP Factory Integrated- (PN500656-B21/0D1)

2 HP 146GB SAS 10k 2.5IN NHP DP

ENT Hard Disk Drive

Sn.3SD30RHD, 3SD30MP4

2 HP Factory Integrated- (PN:537807-B21/0D1)

2 Smart Array P712M/ZM Controller

2 HP Factory Integrated (PN:484299-B21/0D1)

GLOSSARY



Term

Definition

Key Personnel

This refer to individuals responsible assigned for the development,
administration or advise on the MFS operation. They consist of high-ranking
personnel that need to be contacted in cases needed of decision making.

Client

Refer to the bank company or other engaging party availing of the services of
TelUPay

Service

Refers to the provision of a discrete function within a systems environment

Service Catalog

Refers to the list of services that an TelUPay will provide to the Client

Incident/ Issue

Any unplanned outcome from the operation of an information system. Incidents
interrupt the IT service which the Client receives.

Known error

Refers to the identified root cause of a Problem

Ticket

Formal incident report created by Client in the TelUpay Bug Tracker.

Workaround

Refers to the bypass of a recognized problem in a system. A workaround is
typically a temporary fix that implies that a genuine solution to the problem is
needed. Frequently workarounds are as creative as true solutions, involving out
of the box thinking in their creation.

Severity Level

These are assessment made for each identified problem to establish the service
level requirement

Helpdesk Facility Program

The application set-up by TelUPay to accommodate incident reports from Client
during the UAT or Production phase.

Bank System Project Manager

The Key Personnel responsible for assessing and monitoring the status of all
reported problems. He is the only authorized person to report problems in the
TelUPay bug tracker. He is the one who directs non-application problem to the
Bank System Team upon assessing that the problem is beyond application.
Guidelines will be provided by TelUPay through the Trouble Shooting document.

Bank System Team

They are bank personnel responsible for resolving non-application problems and
are required to provide report to the Bank System Project Manager.

TelUPay Bug Tracker

The application to be used by both the Client and the TelUPay to communicate the
problem reporting and monitoring.

TelUPay Team

The TelUPay Technologies Philippines, Inc personnel responsible for resolving
all reported problems in the TelUPay Bug Tracker.

Country Partner (Helpdesk)

They are one of the Key Personnel assigned by TelUPay to accommodate
issues/problems raised by Country Clients. They will serve as TelUPay's
representative in their corresponding local area.

TERM SHEET - JOINT VENTURE COMPANY

This Term Sheet is being issued for discussion/exploratory purposes only and
shall not be construed as a binding offer or proposal, unless the Parties have
executed the definitive agreements specifically and expressly embodying the
terms and conditions agreed upon by both parties.



Parties

The following terms and conditions shall be executed by and between:

TELUPAY(PHILIPPINES), INC. ("TELUPAY")

, a corporation duly organized and existing under Philippine laws with principal
office located at 6th Floor Kings Court Building 2, 2129 Don Chino Roces Avenue
corner Dela Rosa Street, Makati City 1230, Philippines, herein represented by
its President and CEO, Jose Luis Romero-Salas; and



CARD MRI INFORMATION TECHNOLOGY INC. ("CMIT")

, a corporation duly organized and existing under Philippines Laws with
principal office located at 20 M. L. Quezon St., City Subdivision, San Pablo
City, Laguna) herein represented by its President and CEO, Edgar Cauyan.



(TELUPAY and CMIT may hereinafter be referred to individually as a "Party" and
collectively as "Parties")

Objective of the Parties

The Parties have agreed in principle to the utilization of TELUPAY's mobile
application platform and/or software development services ("TELUPAY Services")
for CMIT and its Members' mobile banking service requirements. For this purpose,
the Parties shall establish a joint venture company which shall serve as the
Service Provider of the TELUPAY Services ("JV Co") subject to the terms and
conditions provided herein.

Condition Precedent

The establishment of the JV Co shall be subject to and conditioned upon the
successful completion of a Pilot Program wherein the TELUPAY Services will be
made available to CMIT and its Members for a limited period from ______ to
_______ , during which period CMIT shall determine the TELUPAY Services'
capability, reliability, usability, security, viability, scalability,
performance, install-ability, compatibility and conformity with the overall
requirements of CMIT for the implementation of a Mobile Financial System
("MFS"). The successful implementation of the Pilot Program and the
acceptability of the TELUPAY Services shall be confirmed by CMIT through the
issuance of an Acceptance Certificate, within fifteen (15) days from the end
date of the Pilot Program.



Establishment of a Joint Venture Company

Upon the satisfaction of the Condition Precedent, the Parties shall cause the
formation and registration of a joint venture company (the "Company") with the
Philippine Securities and Exchange Commission ("SEC").

The Company shall be established for the purpose of providing TELUPAY Services
to CMIT and other entities that CMIT will decide to include. "TELUPAY Services"
refer to the mobile application platform and/or software development services
providing mobile phone banking and e-wallet services, including all updates,
patches or enhancements thereto, training, maintenance and support services add
other deliverables and information supplied by or on behalf of TELUPAY, which
will enable specific transactions allowed by CMIT's system for its customers to
conduct mobile transactions such as but not limited to the following:

Balance inquiries

Cash-in

Cash-out transactions (Request, Completion and Cancellation of Request)

Loan payment (Client-Initiated and Agent-Assisted)

Revolving Credit Facility Loan (Request for drawdown and Repayment)

Fund transfer (Matapat to Pledge and with Other Savings Account)

Change MPIN

Request for Mini-Statement

Agent Summary of Transactions

Bills payment

E-load purchases

MBO/ Tier 2 Agent (Cash-in and Cash-out transactions)

TelUPay Services shall also include all transactions necessary or incidental for
the foregoing transactions such as, but not limited to:

Enrollment/ registration/ activation / deactivation of a MFS account

Security control

Report generation

Real-time notification and confirmation of customer transactions

Back- up and recovery

Source code management

Authorized Capital Stock of the Company

The authorized capital stock of the Company shall initially be Ten Million
Philippine Pesos(PhP l0,000,000.00) consisting of [x] Common (Voting) Shares
with a par value of One Peso (PhP 1.00) per share, and [x] Preferred
(Non-voting) Shares with a par value of One Peso(PhP1.00) per share.



Ownership Interest in the Company

The ownership interest of TELUPAY and CMIT in the Company shall be as follows:

Shareholder

% of voting shares

% of non-voting shares

TELUPAY and its Nominees

30%

30%

CMIT and its Nominees

70%

70%

TOTAL

100%

100%

Governance; Composition of the Board of Directors

The Board of Directors of the Company shall consist of seven (7) directors. For
as long as CMIT holds or owns at least Seventy Percent (70%) of the voting stock
of the Company, CMIT shall be entitled to nominate Five (5) directors to the
Board. For as long as TELUPAY holds or owns at least ___% of the voting stock of
the Company, TELUPAY shall be entitled to nominate ___(__) directors to the
Board. The Parties agree to pool and cast their votes to procure the election of
their nominees as members of the Board in accordance with this clause.

In the event of a vacancy in the Board of Directors, the party who nominated the
vacating director shall have the right to nominate the successor director for
the unexpired term of the vacating director. Any director elected shall be
entitled to continue in office until expiration of his term or until removal by
the Board of Directors. The Party which originally nominated such director shall
be entitled to nominate another in his place.

Meetings of the Board of Directors; Quorum; Voting Requirements

The Board shall hold regular meetings at least once every quarter or as often as
the Board may deem necessary on such dates and at such times and places as may
be determined by the Chairman of the Board, or the President, or upon the
request of at least a majority of the members of the Board. A director may
attend the meeting via teleconference or videoconference and be counted for
quorum purposes.

In any meeting of the Board, at least a majority, or four (4) members of the
Board, must be present to constitute a quorum.

The affirmative vote of a majority of the directors present during a meeting at
which there is a quorum shall be sufficient to constitute a valid corporate act.

Shareholders' Meetings, Quorum; Voting Requirements

The regular meetings of the shareholders shall be held at the principal office
of the Company every so often as may be provided in the By-Laws of the Company.

Special meetings of the shareholders may be held on such dates and at such times
as may be determined by the Chairman, or the President, or upon the request of
shareholders representing at least a majority of the Company's outstanding
capital stock.

Except where the law requires the presence of a greater number, the presence of
shareholders representing at least a majority of the Company's outstanding
capital stock shall constitute a quorum at any shareholders' meeting. If no
quorum is constituted, the meeting shall be adjourned until a quorum is
achieved.

The affirmative vote of the shareholders representing at least a majority of the
Company's outstanding voting shares shall be sufficient to constitute a valid
corporate act, except where the Corporation Code requires the affirmative vote
of at least two-thirds (2/3) of the Company's outstanding capital stock.

Rights of Preferred Shares

Preferred shares shall be non-voting, non-cumulative, participatory, and shall
be entitled to preference in liquidation and distribution.

Where dividends are declared, holders of Preferred Stock shall be entitled to
receive a fixed dividend at the rate of Five Percent (5%), payable as may be
authorized by the Board of Directors before any dividend shall be set apart or
paid on the Common Stock. After all accrued and unpaid dividends on the
Preferred Stock have been fully paid or declared and provided for, the holders
of Preferred Stock shall then be entitled to participate in the retained
earnings of the Company equally with the holders of the Common Stock, so that
the holders of the Preferred Stock, in addition to the Five Percent (5%)
preferred dividends above provided, shall receive a further amount per share of
Preferred Stock equal to the amount per share of Common Stock to be received by
the holders of the Common Stock. The dividend rate on the Preferred Shares may
be changed subject to the decision of the Board.

In the event of any liquidation or dissolution or winding up to the Company,
whether voluntary or involuntary, the holders of the Preferred Stock shall be
entitled to be paid in full both the par value of their shares and the unpaid
dividends accrued thereon, before any amount shall be paid to the holders of the
Common Stock. After such payment to the holders of the Preferred Stock, the
remaining assets of the Company shall be divided pro rata among the holders of
both Common Stock and Preferred Stock

Pre-Emptive Rights

Each holder of Common Stock shall be entitled to pre-emptive rights as to all
issues of Common Stock, and each holder of Preferred Stock as to all issues of
Preferred Stock, whether such issues are to be made out of present authorized
capital stock or out of a proposed increase of authorized capital stock of from
treasury.



Right of First Refusal



(a) If any Party ( "Transferring Shareholder") wishes to sell, assign, or
otherwise transfer its shares in the Company ("Transfer Shares") it shall first
offer to sell such shares to the other Party ("Non-transferring Shareholder")
through a written notice specifying the price, terms and conditions of its offer
("Transfer Notice").

(b) The Non-transferring Shareholder, within 60 calendar days from receipt of
the Transfer Notice ("Exercise Period"), shall have the right to exercise the
Right of First Refusal. If the Non-transferring Shareholder rejects the offer,
or fails or otherwise refuses to accept the offer within the 60-day period, the
Transferring Shareholder shall have the right to sell the Transfer Shares to a
third party at a price and subject to terms and conditions no less favorable
than those stated in the Transfer Notice, within 60 days from the lapse of the
Exercise Period, or from receipt of a notice of rejection by the
Non-transferring Shareholder, whichever is earlier ("Transfer Period").

Tag-Along Right

In the event that either Party agrees to sell all or part of its shares in the
Company to a third party, and provided the other Party has not exercised its
Right of First Refusal, the other Party has the right to join the transaction
and sell its shares at the same terms to the third party.



Drag-Along Right

In the event that either Party agrees to sell all of its shares in the Company
to a third party and the other party does not exercise its Right of First
Refusal or Tag-Along Right, the selling Party has the right to force the other
party to join in the sale of its shares in the Company at the same terms to the
third party.



Prohibited Pledges and Involuntary Transfers

To the maximum extent permitted by applicable laws, each Party covenants and
agrees that it shall not pledge or otherwise encumber its shares to, or in favor
of, any financial institution or other person without the prior written consent
of the other Party.

Other Restrictions on Transfer

No Party may transfer its shares to any person whose business competes with the
business of the Company, unless with prior written consent of the other Party.



License over the TELUPAY Service

TELUPAY undertakes to grant to the Company, for the term of the joint venture
and within the Philippines, an exclusive, royalty-free, and sublicenseable right
and license to use and exploit the TELUPAY Services for the purpose of providing
TELUPAY Services to CMIT other entities CMIT may decide to include, and to such
other clients as may be agreed upon by the Parties.

TELUPAY warrants that it has complete and absolute right, title and interest in
the TELUPAY Services and all intellectual property rights thereto (including but
not limited to any trademarks, patents, designs, copyrights, know-how) and is
entitled to license the intellectual property rights in the TELUPAY Services to
CMIT. TELUPAY further warrants and represents that the TELUPAY Services and the
use by CMIT and/or its Members and sublicensees of the know-how and technical
information or processes relating to the TELUPAY Services, will not infringe on
the intellectual property rights of third parties.



Most Favored Licensee

The rate granted to the Company in consideration for the grant of license to use
and exploit the TELUPAY Services shall be no less favorable than those granted
to any other licensee of TELUPAY. In the event TELUPAY offers more favorable
terms to another such licensee, TELUPAY will notify the Company promptly and
provide the Company the option of amending the license agreement accordingly.

Should the Company avail of any other product/service of TELUPAY, the rate to be
charged to the Company shall be no less favorable than those granted to any
other licensee of TELUPAY for the same product/service. In the event TELUPAY
offers more favorable terms to another such licensee, TELUPAY will notify the
Company promptly and the Company shall have the right to substitute the more
favorable rate granted to such third party.



No Competition

Each Party agrees that for as long as both Parties are stockholders of the
Company, no Party will engage, directly or indirectly, either as proprietor,
stockholder, partner, or otherwise, in the same or similar activities as were
performed for the Company in any business in the Philippines which distributes
or sells products or provides services similar to those distributed, sold, or
provided by the Company at any time.

For a period of [three (3) years] after a Party ceases to be a stockholder of
the Company, the said Party will not, directly or indirectly, either as
proprietor, stockholder, partner, or otherwise, distribute, sell, offer to sell,
or solicit any orders for the purchase or distribution of any products or
services which are similar to those distributed, sold or provided by the
Company, to or from any person, firm or entity in the Philippines which was a
customer of the Company.



Termination/Cancellation

This agreement shall be automatically terminated/ cancelled if the SEC:(a) does
not approve the incorporation of the Company within sixty (60) days from the
signing of the Joint Venture Agreement; (b) denies the application for
incorporation of the Company; or (c) requires amendment of the Articles of
Incorporation and By-Laws of the Company which either Party deems unacceptable
in its good faith business judgment.

Governing Law

This Agreement shall be governed by, and construed in accordance with, the laws
of the Philippines.

Dispute Resolution

Any dispute, controversy or claim which may arise out of or in connection with
the Agreement, or the breach, termination or invalidity thereof, shall, at the
first instance, be settled by negotiation and consultation by the parties in
good faith.

In the event of such dispute, differences or disagreement cannot be settled by
mutual agreement within the 60-day period, the same shall be settled finally by
arbitration in the Philippines. The arbitration shall be conducted in accordance
with the rules set forth by the Philippine Dispute Resolution Center, Inc.
("PDRCI").

Any arbitration proceedings or award rendered hereunder and the validity, effect
and interpretation of this agreement to arbitrate shall be governed by the laws
of the Republic of the Philippines and the rules of the PDRCI.

The award shall be final and binding upon the Parties, and shall be the sole and
exclusive remedy between the Parties regarding any claims, counterclaims,
issues, or accountings presented to the arbitral tribunal. Each of the Parties
hereto waives any right to appeal any decision reached by the arbitrator(s).
Judgment upon any award may be entered in any court having jurisdiction.

This Agreement and the rights and obligations of the Parties hereunder shall
remain in full force and effect pending the award in any arbitration proceeding.

This Agreement to arbitrate shall be binding upon the successors, assigns and
any trustee or receiver of each Party.



